DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 23-29, drawn to a mobile drive apparatus for use at a transport hub.
	Group II, claim(s) 30-42, drawn to a resource management system for managing deployment of one or more mobile drive apparatus in a transport hub; and a method of managing deployment of one or more mobile drive apparatus in a transport hub.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Group I recites elements "determine whether the apparatus should be moved from a current location to a new, different location within the transport hub"; "wherein, if the control means determines that the apparatus should be moved to the new, different location, the control means is further configured to issue a command instruction to the drive means to control the drive means to move the apparatus to the new, different location"; "a wireless communication module configured to form a wireless communications link with one or more remote computers or servers, such as a departure control system, and receive data from each of the one or more remote computers or servers relating to the transport hub"; and "a control means coupled to the drive means and coupled to the wireless communication module" which are not found in Group II. Further, Group II recites the elements "determine whether one or more threshold criteria has been met"; "wherein said command instruction comprises an instruction for the one or more mobile drive apparatus to move to a specified location within the transport hub"; "a data input module configured to receive data from one or more data sources, said data relating to the transport hub"; and "a process director coupled to the data input module", which are not found in Group I. Any shared technical features between the two groups, such as the analyzing of the data, among other features, are well-known in the art. Thus, unity of invention is lacking as there are no shared technical features that define a contribution over the prior art. The requirement for restriction is seen to be reasonable due to the greater complexity of the subject matter, there being more than minimal search effort required in searching for the technical features not shared between the groups, and there existing more than a small number of claims.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Krishnan Ramesh whose telephone number is (571)272-6407. The examiner can normally be reached Monday to Friday 9:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/Primary Examiner, Art Unit 3663